DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 6, the prior art does not teach or suggest the combination off wherein inter alia, a system comprising: a battery; a DC-DC converter configured to convert a voltage level to charge the battery; a switch connected between the DC-DC converter and the battery; a navigation device configured to receive a destination from a user so as to derive an estimated destination arrival time; and a control unit, configured to:
 turn on the switch to charge the battery when a vehicle is on; when a State Of Charge (SOC) of the battery is larger than a preconfigured value, turn off the switch for a first time interval derived on the basis of an estimated destination arrival time transmitted from the navigation device; and turn on the switch again at a time point at which the first time interval has passed, so as to charge the battery for a second time interval wherein the first time interval decreases as a discharging power increases; wherein the discharging power corresponds to power loss for a predetermined time after the switch is turned off and an output power of the DC-DC converter is maintained; wherein the power loss is measured through a sensor connected to the battery; and wherein the discharging power is derived through an average value measured for the predetermined time from a time point at which the switch is turned off.
4.	Regarding claims 7 – 10, the claims are dependent upon claim 1 and are therefore allowable. 
5.	Regarding claim 11, the prior art does not teach or suggest the combination of wherein, inter alia, a control unit for an electric or hybrid vehicle, the control unit comprising: a processor; and a memory coupled to the processor, the memory storing a program to be executed by the processor, the 
6.	 Regarding claims 12 – 20, the claims are dependent upon claim 11 and are therefore allowable.
7.	Regarding claim 21, the prior art does not teach or suggest the combination of wherein, inter alia, a system comprising: a battery; a DC-DC converter configured to convert a voltage level to charge the battery; a switch connected between the DC-DC converter and the battery; a navigation device configured to receive a destination from a user so as to derive an estimated destination arrival time; and a control unit, configured to: turn on the switch to charge the battery when a vehicle is on; when a State Of Charge (SOC) of the battery is larger than a preconfigured value, turn off the switch for a first time interval derived on the basis of an estimated destination arrival time transmitted from the navigation device; and turn on the switch again at a time point at which the first time interval has passed, so as to charge the battery for a second time interval; wherein the estimated destination arrival time is a time duration from a time point of turning off the switch to a time point of arrival.
8. 	Regarding claims 22 - 25, the claims are dependent upon claim 21 and are therefore allowable. 


Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 11/11/2020, with respect to claims 6 – 25 have been fully considered and are persuasive.  The rejection of claims 6 – 25 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859